UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7990


TARVISH LEVITICUS DUNHAM,

                Plaintiff - Appellant,

          v.

FEDERAL CORRECTIONAL INSTITUTION GILMER; A. SLIGAR, Lt.,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:13-cv-00063-JPB-JES)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tarvish Leviticus Dunham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tarvish Leviticus Dunham appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing under 28 U.S.C. § 1915A(b) (2012) his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics,    403 U.S. 388   (1971),    and   dismissing   as   premature

Dunham’s claim filed pursuant to the Federal Tort Claims Act.

We   have   reviewed   the   record   and    find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See Dunham v. Fed. Corr. Inst. Gilmer, No. 2:13-cv-

00063-JPB-JES (N.D.W. Va. Nov. 22, 2013).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                      2